DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (US 2012/0235891).

As to claims 1 and 17, Nishitani disclose a mode-switchable backlight and method of operation of a mode-switching backlight (see Figs. 17 and 23 and [116]) comprising a first directional backlight (Fig. 17, (16) [106]) configured to provide narrow-angle emitted light (Fig. 17, (13)) during both a first mode, to illuminate a first view zone (see frontal display mode in [116]) (Figs. 21(a) and 22(a) and [113 and 116]) and a second mode (Figs. 21(c) and 22(c) and [113, 115, and 116]); and a second directional backlight (Fig. 17, (18) [106]) configured to provide bidirectional 

As to claim 2, Nishitani discloses the narrow-angle emitted light (Fig. 17, (13))is configured to provide illumination exclusively to a first view zone during the first mode (see frontal display mode in [116]) (Figs. 21(a) and 22(a) and [113 and 116]), the broad-angle emitted light (wide-angle directional distribution [115]) being configured to provide illumination to a second view 

As to claim 9, Nishitani discloses the first directional backlight (Fig. 17, (16) [106]) is configured to provide the narrow-angle emitted light (Fig. 17, (13)) from a first surface ((exit surface Fig. 17, (5b) [91]) and the second directional backlight (Fig. 17, (18) [106]) is adjacent to a second surface (rear surface Fig. 17, (5e) [108]) of the first directional backlight (Fig. 17, (16) [106]) opposite to the first surface( Fig. 17, (5b) see in Fig. 17, how second backlight (18) is opposite the first surface (5b) of the first backlight (16)), the first directional backlight being transparent to the bidirectional emitted light [90, 107, 110](the bidirectional light from the second backlight passes through the first backlight). 

Claims 3, 4, 6, 10, 11, 12, 13, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (US 2012/0235891) in view of Fattal (US 2016/0033705).

As to claims 3 and 18, further, Nishitani discloses the first directional backlight (Fig. 17, (16) [106]) comprises: a light guide (Fig. 17, (4R) configured to guide light along a length of the light guide as guided light [46, 107], and configured to provide narrow-angle emitted light (Fig. 17, (13)) to illuminate a first view zone (see frontal display mode in [116]) (Figs. 21(a) and 22(a) and [113 and 116]).

Fattal discloses an array of unilateral scattering elements (Fig. 2C, (130, 130’, 130’’)) spaced apart from one another along the light guide (Fig. 2C, (120) length [50, 51], the array of unilateral scattering elements being configured to scatter out a portion of the guided light [51] as the narrow-angle emitted light having a unilateral direction [32]. It would have been obvious to one of ordinary skill in the art at the time of filing to have the unilateral scattering elements, as taught by Fattal, in the device of Nishitani, since scattering elements, such as diffraction gratings, are well known in the art of backlights, to be a structure including diffractive features that diffractively redirects light incident on the diffraction grating and, if the light is incident from a light guide, the diffraction grating may also diffractively couple out the light from light guide [22]; also, the diffraction grating is used to couple light of different colors produced by the light sources out of a light guide and to direct the coupled-out light of different colors in a viewing direction of the electronic display [18].

As to claim 4, further, the device of Nishitani, does not specifically disclose a unilaterally scattering element of the array of unilateral scattering elements comprises a slanted diffraction grating configured to scatter out from the light guide the portion of the guided light as the narrow-angle emitted light.
Fattal, further, discloses a unilaterally scattering element of the array of unilateral scattering elements (Fig. 2C, (130, 130’, 130’’, [50.51]) comprises a slanted diffraction grating [52]. It 

As to claim 6, further, the device of Nishitani comprises a light source (Figs. 15 and 17, (3C)) optically coupled to the input (Fig. 15 and 17, (4g)) of the light guide (Figs. 15 and 17, 4R)), the light source being configured to provide the light to the light guide [91].
However, the device of Nishitani does not specifically disclose the guided light being collimated according to a predetermined collimation factor.
Fattal discloses the guided light being collimated (Fig. 4A, (140) and Fig. 6, (220) [59, 61, 72] according to a predetermined collimation factor [61] (relative to a focus, or focal point F of the collimating reflector). It would have been obvious to one of ordinary skill in the art at the time of filing to collimate the light, as taught by Fattal, in the device of Nishitani, since collimators are well known in the art of optics to tilt light from a light source and to direct the collimated light into, for example, a plate light guide [59]. 

As to claims 10 and 20, further, the device of Nishitani, discloses a mode-switchable privacy display (Fig. 17, 300, [131]) comprising a mode-switching backlight (see Figs. 17 and 23 and [116]); a viewing range of the private displayed image (see frontal display mode in [116]) (Figs. 21(a) and 22(a) and [113 and 116]) being limited by the angular range of the narrow-angle emitted light (Fig. 17, (13)), wherein the first mode is a privacy mode (see frontal display mode 
However, the device of Nishitani, does not specifically disclose the display further comprising an array of light valves configured to modulate the narrow-angle emitted light and the broad-angle emitted light.  
Fattal discloses an array of light valves (Fig. 6, (250)[78])configured to modulate the narrow-angle emitted light and the broad-angle emitted light [78, 81](differently directed light beams (Fig. 7, (204)) may be modulated by the light valves (Fig. 7, (252) of the light valve array (Fig. 7, (250)[81](This clearly includes many possible narrow-angle or broad-angle emitted light). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the array of light valves, as taught by Fattal, in the device of Nishitani, because light valves are well known in the art of display optics, to be used for modulating differently directed light beams [78, 81], such as liquid crystal light valves for a spatial light modulator (LCD display[88].


As to claim 11, see claims 1 and 10, above. 

As to claim 12, Nishitani discloses, further, the private displayed image is configured to be visible in a private view zone (see frontal display mode in [116]) (Figs. 21(a) and 22(a) and [113, 116, 131]) and the public displayed image is configured to be visible in a public view zone (front and side display mode [116]) Figs. 21(c) and 22(c) [115,116, 131]  that includes the private view zone (see frontal display mode in [116]) (Figs. 21(a) and 22(a) and [113, 116, 131]).  


However, the device of Nishitani, does not specifically disclose the array of light valves above the first directional backlight.
Fattah discloses the array of light valves (Fig. 6, (250) located at the upper end, or above, of the first directional backlight and away from the lower end (Fig. 6, (210-240) [78]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the array of light valves, as taught by Fattal, in the device of Nishitani, because light valves are well known in the art of display devices to be used modulate differently directed light beams and such modulated light beams become the pixels of a 3-D electronic display [78].

As to claim 14, further, Nishitani discloses the first directional backlight (Fig. 17, (16) [106]) comprises: a light guide (Fig. 17, (4R) configured to guide light along a length of the light guide as guided light [46, 107], and configured to provide narrow-angle emitted light (Fig. 17, (13)) to illuminate a first view zone (see frontal display mode in [116]) (Figs. 21(a) and 22(a) and [113 and 116]) and a second directional backlight (Fig. 17, (18) [106]) under the first directional backlight (Fig. 17, (16) [106]) the narrow angled emitted light having a unilateral direction (Fig. 17, (13)) away from the second directional backlight (Fig. 17, (18) [106]).  
However, the device of Nishitani does not specifically disclose, further, an array of unilateral scattering elements spaced apart from one another along the light guide length, the array of 
Fattal discloses an array of unilateral scattering elements (Fig. 2C, (130, 130’, 130’’)) spaced apart from one another along the light guide (Fig. 2C, (120) length [50, 51], the array of unilateral scattering elements being configured to scatter out a portion of the guided light [51] as the narrow-angle emitted light having a unilateral direction [32]. It would have been obvious to one of ordinary skill in the art at the time of filing to have the unilateral scattering elements, as taught by Fattal, in the device of Nishitani, since scattering elements, such as diffraction gratings, are well known in the art of backlights, to be a structure including diffractive features that diffractively redirects light incident on the diffraction grating and, if the light is incident from a light guide, the diffraction grating may also diffractively couple out the light from light guide [22]; also, the diffraction grating is used to couple light of different colors produced by the light sources out of a light guide and to direct the coupled-out light of different colors in a viewing direction of the electronic display [18].
Finally, the device of Nishitani, further, does not specifically disclose the unilateral direction being toward the array of light valves.  
Fattal discloses the array of unilateral scattering elements (Figs. 6 and 7, (240)) having a unilateral direction towards the array of light valves (Fig. 6 and 7, (250) [79, 80, 81]). It would have been obvious to one of ordinary skill in the art at the time of filing to have the array of light valves, as taught by Fattal, in the device of Nishitani, because light valves are well known in the art of display optics, to be used for modulating differently directed light beams [78, 81], such as liquid crystal light valves for a spatial light modulator (LCD display [88]).

As to claim 15, see claim 4, above.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (US 2012/0235891) in view of Fattal (US 2016/0033705), as applied to claim 3 above, and further in view of Chen et al. (US 2005/0052732).

As to claim 5, further, the device of Nishitani, as anticipated by Fattal, does not specifically disclose a reflection mode diffraction grating.
Chen discloses a backlight module (Fig. 5, (1) [5] comprising a reflection mode diffraction grating (Fig. 5, (3) [6]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the reflection mode diffraction grating, as taught by Chen, in the device of Nishitani and Fattal, to provide strong diffraction and to provide uniform outgoing light beams [6, 7].

Allowable Subject Matter
Claims 7, 8, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 is objected as to being dependent on objected claim 7.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 7, 8, 16, and 19 are indicated as allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 7 and 16, “a first plurality of directional scattering elements configured to scatter out a portion of the guided light as a first segment of the bidirectional emitted light having a first direction of the bifurcated angular extent; and a second plurality of directional scattering elements configured to scatter out another portion of the guided light as a second segment of the bidirectional emitted light having a second direction of the bifurcated angular extent, wherein the first and second directions in combination with an angular range of the first and second segments determine the bifurcated angular extent of the bidirectional emitted light”. In claim 19, “scattering out a portion of the guided light using a first plurality of directional scattering elements configured to scatter out a portion of the guided light as a first segment of the bidirectional emitted light having a first direction of the bifurcated angular extent; and scattering out a portion of the guided light using a second plurality of directional scattering elements configured to scatter out another portion of the guided light as a second segment of the bidirectional emitted light having a second direction of the bifurcated angular extent, wherein the first and second directions in combination with an angular range of the first and second segments determine the bifurcated angular extent of the bidirectional emitted light”. The closest prior art of record, Nishitani et al. (US 2012/0235891) discloses a second directional backlight (Fig. 17, (18) [106]) configured to provide bidirectional emitted light (Fig. 17, (15a)) exclusively during the second mode (Figs. 21(c) and 22(c) and [113, 115, and 116]), the bidirectional emitted light (Fig. 17, (15a))  having a bifurcated angular extent [106]. However, singular or in combination with any other prior art, fails to anticipate or render the above underlined limitations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO OSORIO/Primary Examiner, Art Unit 2692